Citation Nr: 0805187	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for beriberi.  

2.	Entitlement to service connection for gouty arthritis 
(claimed as joint pains). 

3.	Entitlement to service connection for a disorder 
manifested by difficulty breathing.

4.	Entitlement to service connection for a disorder 
manifested by fatigability. 

5.	Entitlement to service connection for a disorder 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran's service record reflects Beleaguered Status from 
March 6, 1942 to May 5, 1942 as well as Recognized Guerilla 
Service and Regular Philippine Army Service from November 3, 
1942 to April 3, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision.  In June 
2006, the Board denied the veteran's claims. The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  A Joint Motion for Partial 
Remand was filed in September 2007.  By Order of the Court in 
September 2007, the motion was granted and a partial remand 
to the Board was ordered.  

The issues of beriberi, dizziness, fatigability, and 
difficulty breathing are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that gouty 
arthritis manifested in service, within one year after 
service, or was otherwise related to service.  


CONCLUSION OF LAW

Gouty arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for gouty arthritis, the service medical 
records do not indicate gouty arthritis.  Additionally, the 
objective medical evidence of record does not show a 
diagnosis of gouty arthritis until July 2003, approximately 
57 years after service.  Additionally, there is no medical 
evidence suggesting that the gouty arthritis is related to 
service other than the veteran's statements.  In view of the 
objective evidence of record which was negative for any 
complaints or findings of gouty arthritis in service, and the 
absence of gouty arthritis for many years after service, the 
Board finds the veteran's current assertions that gouty 
arthritis is related to service alone in the face of the 
objective medical evidence not credible, and thus do not 
require VA to provide an examination.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(in determining whether lay evidence is satisfactory the 
Board may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  The Board finds that the evidence of record in 
this case is sufficient to decide the claim and a current VA 
examination is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, service verification documents, and private 
medical records.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The 
Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of gouty arthritis within one year 
of separation from service.  Therefore, service connection 
cannot be presumed as a chronic disease.  Id.  

The veteran asserts that his disabilities were the result of 
a tropical disease.  Where a veteran served ninety days or 
more during a period of war and certain tropical diseases, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The Board notes that gouty arthritis is not 
recognized as a tropical disease for VA purposes.  Therefore, 
service connection is not presumed as a tropical disease.  
Id.  

The veteran claims service connection gouty arthritis, also 
claimed as joint pain.  The first medical evidence of record 
showing a diagnosis of gouty arthritis is a Medical 
Certificate dated in July 2003.  Therefore, the veteran has a 
current diagnosis of gouty arthritis and the first criterion 
for service connection has been met. 

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of 
gouty arthritis.  The service medical records do not show 
treatment for gouty arthritis or of a diagnosis of gouty 
arthritis.  Additionally, the service medical records do not 
show complains of joint pain or symptoms of gouty arthritis.  
Based on the service medical records, the Board finds that 
there is no indication of gouty arthritis in service.  

Finally, there is no medical evidence of record relating 
gouty arthritis to service.  The evidence of record is devoid 
of any objective medical evidence of gouty arthritis until 
many decades after service.  There is no medical evidence of 
record showing symptoms of gouty arthritis until several 
decades after service.  This lapse in time weighs against the 
veteran's claim.  Furthermore, no doctor has ever opined that 
his gouty arthritis is related to service or to an incident 
in service.  Without competent medical evidence linking the 
veteran's disability to service, service connection is not 
warranted.

The Board has considered the veteran's contention that a 
relationship exists between his gouty arthritis and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to a 
service- connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the evidence of record does not show that gouty 
arthritis or joint pain manifested in service or a nexus 
between the veteran's disability and service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for gouty arthritis 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for gouty arthritis is denied.  


REMAND

A preliminary review of the record reveals that a remand for 
additional notification and development is necessary with 
respect to the issues of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for beriberi and entitlement to service 
connection for disabilities manifested by breathing 
difficulties, fatigue and dizziness.  

Regarding the beriberi claim, the Board notes that the 
veteran was not advised regarding his need to submit new and 
material evidence to reopen his claim in the July 2003 VCAA 
notice letter.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In accordance with the Joint Motion for Partial Remand, the 
veteran was not provided a VCAA notice letter with respect to 
the claims for the disabilities manifested by breathing 
difficulty, fatigability and dizziness.  Therefore, the RO 
must provide the veteran with written notice of the VCAA, 
VA's duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence is to be provided by the veteran and which portion 
VA will attempt to obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding service 
connection for the disabilities manifested 
by breathing difficulties, fatigue and 
dizziness as well as the issue to reopen 
the claim for service connection for 
beriberi.  The VCAA notice should advise 
the veteran of what evidence is necessary 
to substantiate the element(s) required to 
establish service connection that were 
found insufficient in the prior denial of 
his beriberi claim, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to ensure due process.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


